DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a first SFP device in the first port, and a second SFP device in the second port.” (Emphasis added). The recited SFP needs to be spelled out. 
The claim recites “a plurality of ports defining at least a first network port …, and a second network port …” prior to the underlined limitations. It is assumed that the first port and the second port underlined refer to the first network port and the second network port, respectively. However, it is not clearly recited so the lack of insufficient antecedent renders the claim indefinite. This requires correction.

Regarding claims 2-9, and 11-19, the claims depend from claims 1 and 10, respectively, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8 and 11-16 of U.S. Patent No. 10,637,776 (hereinafter Pat-776). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 1, as shown in the following table, claims 1 and 7 of Pat-776 recites all the claimed limitations of the claim 1 except the underlined claimed invention which will be discussed in view of Coomber et al. (US 2014/0016479, “Coomber”).

Pat-776 Language
1. A system for communications networks, comprising: 

a communications device having communication circuitry comprising: 

a plurality of ports defining at least a first network port configured to transmit and receive communication service, and 

a second network port configured to monitor the communication service and then inject the communication service or test signal; 

a plurality of input differential amplifiers; 


a plurality of multiplexer switchers or resistive dividers; and 


a plurality output differential amplifiers; 



wherein the circuitry defines a plurality of paths between the plurality of port; and 


a first SFP device in the first port, and a second SFO device in the second port.












a plurality of ports each defining an input path and an output path; 








a plurality of input differential amplifiers between the plurality of ports; 

a plurality of multiplexer switches between the plurality of input differential amplifiers and the plurality of output differential amplifiers; 

a plurality output differential amplifiers between the plurality of ports; and 


wherein the circuitry defines a plurality of differential signal paths between the plurality of ports; 


(7. The system of claim 1, wherein each of the plurality of ports are adapted to connect an SFP device.)





wherein a first port defines a first port input path representing an input differential signal and a first port output path representing an output differential signal; 

wherein first port input path is connected to a first input differential amplifier, and 

wherein the first input differential amplifier is connected to a first multiplexer switch and a first output differential amplifier, and a second multiplexer switch and a second output differential amplifier; and 

wherein a second port defines a second port input path representing an input differential signal and a second port output path representing an output differential signal; 

wherein second port input path is connected to a second input differential amplifier, and 

wherein the second input differential amplifier is connected to the first multiplexer switch and the first output 


a plurality of ports defining at least a first network port configured to transmit and receive communication service ([Coomber, 0041 and Fig. 2] “heterogeneous network elements 102, 104, 106 each have pluggable transceiver ports which receive, in place of traditional pluggable transceivers 12, test-capable pluggable transceivers (PTs) 122 in accordance with embodiments of the present disclosure, including specific instances of pluggable transceivers 122” The upper port in the left-hand side of NE 102 can be equivalent to the recited first network port.), and 
a second network port ([0042] “The pluggable transceivers 122.sub.1-122.sub.5 are explicitly shown to include programmable test modules 123.sub.1-123.sub.4” The bottom port in the left-hand side of NE 102 can be equivalent to the recited second network port.) configured to monitor the communication service and then inject the communication service or test signal ([0042] “The transceivers 122 can be SFPs, XFPs, SFP+, CFPs, QSFPs or any other format of pluggable transceiver so long as the FPGA technology, or other reprogrammable microprocessor technology having suitably small footprint and power requirements become available. By adding logic arrays such as either FPGA or ASIC, or a suitably small microprocessor, within the transceivers 122, more networking test functions such as monitoring and testing of selected network services”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pat-776's features by using the features of Coomber in order to reduce complexity for Ethernet based services such that “It would be 
 Regarding claims 2-3, as shown in the following table, claim 1 of Pat-776 recites all the claimed limitations of the claim 2-3.
Regarding claim 6, claim 4 of Pat-776 recites all the claimed limitations of the claim 6.
Regarding claim 7, claim 5 of Pat-776 recites all the claimed limitations of the claim 7.
Regarding claim 8, claim 6 of Pat-776 recites all the claimed limitations of the claim 8.
Regarding claim 9, claim 7 of Pat-776 recites all the claimed limitations of the claim 9.
Regarding claims 10, as shown in the following table, claims 8 and 15-16 of Pat-776 recites all the claimed limitations of the claim 10 except the underlined claimed invention which will be discussed in view of Coomber et al. (US 2014/0016479, “Coomber”).
Claims / App Language 
Pat-776 Language
10. A communication device, comprising:









to transmit and receive communication service, and 

a second network SFP port configured to monitor the communication service and then inject the communication service or test signal; and

circuitry defining a plurality of differential signaling paths between the ports;

wherein the plurality of differential signaling paths 


















































provide at least one of service monitoring, service protection switching, redundancy, on-demand service, security, testing, troubleshooting and service upgrades.





a plurality of ports each defining an input path and an output path; 

(15. A method of providing media independent, multi-functional services in communication equipment, comprising the steps of: 








circuitry defining a plurality of differential signaling paths between the ports, and 

comprising a plurality of input differential amplifiers, a plurality of output differential amplifiers, and a plurality of multiplexer switches between the plurality of input differential amplifiers and the plurality of output differential amplifiers, 

wherein the circuitry selectively defines differential signaling paths between the input path of each port though an input differential amplifier and the output path of at least two other ports through two multiplexer switches and two output differential amplifiers simultaneously; wherein the plurality of differential signaling paths allow for the simultaneous provision of at least two of service monitoring, service protection switching, redundancy, on-demand service, security, service upgrades, and signal loopback testing and troubleshooting; 


wherein a first port defines a first port input path representing an input differential signal and a first port output path representing an output differential signal; 

wherein first port input path is connected to a first input differential amplifier, and wherein the first input differential amplifier is connected to a first multiplexer switch and a first output differential amplifier, and a second multiplexer switch and a second output differential amplifier; and 

wherein a second port defines a second port input path representing an input differential signal and a second port output path representing an output differential signal; 

wherein second port input path is connected to a second input differential amplifier, and wherein the second input differential amplifier is connected to the first multiplexer switch and the first output differential amplifier, and the second multiplexer switch and the second output differential amplifier.

16. The method of claim 15, wherein the communication services comprise at least one of service monitoring, service protection switching, redundancy, on-demand service, security, service upgrades, and signal loopback testing and troubleshooting and service upgrades.


a first network SFP port configured to transmit and receive communication service ([Coomber, 0041 and Fig. 2] “heterogeneous network elements 102, 104, 106 each have pluggable transceiver ports which receive, in place of traditional pluggable transceivers 12, test-capable pluggable transceivers (PTs) 122 in accordance with 
a second network SFP port ([0042] “The pluggable transceivers 122.sub.1-122.sub.5 are explicitly shown to include programmable test modules 123.sub.1-123.sub.4” The bottom port in the left-hand side of NE 102 can be equivalent to the recited second network port.) configured to monitor the communication service and then inject the communication service or test signal ([0042] “The transceivers 122 can be SFPs, XFPs, SFP+, CFPs, QSFPs or any other format of pluggable transceiver so long as the FPGA technology, or other reprogrammable microprocessor technology having suitably small footprint and power requirements become available. By adding logic arrays such as either FPGA or ASIC, or a suitably small microprocessor, within the transceivers 122, more networking test functions such as monitoring and testing of selected network services”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pat-776's features by using the features of Coomber in order to reduce complexity for Ethernet based services such that “It would be advantageous to have a simple, cost effective and unified way to add Layer 2, Layer 3 and higher Layer testing functionalities on existing network equipments.” [Coomber, 0012].
Regarding claims 11-12, claims 8 of Pat-776 recites all the claimed limitations of the claim 11-12.

Regarding claim 16, claim 8 of Pat-776 recites all the claimed limitations of the claim 16.
Regarding claim 17, claim 12 of Pat-776 recites all the claimed limitations of the claim 17.
Regarding claim 18, claim 13 of Pat-776 recites all the claimed limitations of the claim 18.
Regarding claim 19, claim 14 of Pat-776 recites all the claimed limitations of the claim 19.
Regarding claim 20, claims 15 and 16 of Pat-776 recites all the claimed limitations of the claim 20 except “a first network SFP port configured to transmit and receive communication service, and a second network SFP port configured to monitor the communication service and then inject the communication service or test signal” for which rejection has been set forth in claim 10, is therefore rejected under the similar reasons as claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Coomber et al. (US 2014/0016479, “Coomber”) in view of Regev (US 2007/0086792).
Examiner’s note: in what follows, references are drawn to Coomber unless otherwise mentioned.
Coomber discloses “Network Services Testing with Pluggable Transceivers” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a system for communications networks, comprising; a communications device having communication circuitry comprising: 
a plurality of ports ([0041 and Fig. 2] “Referring now to FIG. 2, an Ethernet network 100 is illustrated where heterogeneous network elements 102, 104, 106 each have pluggable transceiver ports”) defining at least 
a first network port configured to transmit and receive communication service ([0041 and Fig. 2] “heterogeneous network elements 102, 104, 106 each have pluggable transceiver ports which receive, in place of traditional pluggable transceivers 12, test-capable pluggable transceivers (PTs) 122 in accordance with embodiments of the present disclosure, including specific instances of pluggable transceivers 122” The upper port in the left-hand side of NE 102 can be equivalent to the recited first network port.), and 
a second network port ([0042] “The pluggable transceivers 122.sub.1-122.sub.5 are explicitly shown to include programmable test modules 123.sub.1-123.sub.4” The bottom port in the left-hand side of NE 102 can be equivalent to the configured to monitor the communication service and then inject the communication service or test signal ([0042] “The transceivers 122 can be SFPs, XFPs, SFP+, CFPs, QSFPs or any other format of pluggable transceiver so long as the FPGA technology, or other reprogrammable microprocessor technology having suitably small footprint and power requirements become available. By adding logic arrays such as either FPGA or ASIC, or a suitably small microprocessor, within the transceivers 122, more networking test functions such as monitoring and testing of selected network services”); 
a plurality of input differential amplifiers; a plurality of multiplexer switchers or resistive dividers; and a plurality output differential amplifiers (These claimed inventions will be discussed in view of Regev.); 
wherein the circuitry defines a plurality of paths between the plurality of port (Fig. 2 depicts several signal paths in NE 102.); and 
a first SFP device in the first port ([0041 and Fig. 2] “pluggable transceiver ports which receive, in place of traditional pluggable transceivers 12, test-capable pluggable transceivers (PTs) 122”) and a second SFP device in the second port ([0042 and Fig. 2] “The pluggable transceivers 122.sub.1-122.sub.5 are explicitly shown to include programmable test modules 123.sub.1-123.sub.4”).
It is noted that while disclosing pluggable transceivers, Coomber does not specifically teach about differential input and output amplifiers. It, however, had been known before the effective filing date as shown by Regev as follows;
a plurality of input differential amplifiers ([Regev, Fig. 1] 124 “receiver”, and [Regev, Fig. 2-3 and Fig. 5-7]  for examples of a differential amplifier); a plurality of multiplexer switchers or resistive dividers ([Regev, Fig. 1] 144 and [0034] “A crossbar switching device as exemplified by the illustrated crossbar switching device 144 includes a plurality of input ports and a corresponding plurality of output ports.”); and a plurality output differential amplifiers ([Regev, Fig. 1] 158 “Driver”, and [Regev, Fig. 2-3 and Fig. 5-7] for examples of a differential amplifier).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Coomber's features by using the features of Regev in order to allow interoperability between different existing modules, and to allow for the development of future technologies such that “there is a need for an improved device capable of communicating digital data such as, for example, burst mode data while minimizing signal chatter.” [Regev, 0015]. 

Regarding claim 10, it is a communication device correspond to the system claim 1, except the limitations “the plurality of differential signaling paths provide at least one of service monitoring, service protection switching, redundancy, on-demand service, security, testing, troubleshooting and service upgrades.” ([0042] “within the transceivers 122, more networking test functions such as monitoring and testing of selected network services can be added directly at the interfaces of any network element that receives pluggable transceivers.”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 20, it is a method claim corresponding to the device claim 10, and is therefore rejected for the similar reasons set forth in the rejection of claim 10.

With respect to dependent claims:
Regarding claims 2 and 11, the system of Claim 1 and the device of claim 10, respectively, wherein the first port connector defines a first path representing an input differential signal (See [Regev, Fig. 1] input ports 102 with a differential signal path with AC couping caps of 120 and 126) and a second path representing an output differential signal (See [Regev, Fig. 1] for an output signal path with AC coupling caps 154, 170, 160 and 171.).

Regarding claims 3 and 12, the system of Claim 2 and the device of claim 11, respetively, wherein the second port connector defines a third path representing an input differential signal (See [Regev, Fig. 1] for input ports 104) and a fourth path representing an output differential signal (See [Regev, Fig. 1] for an output signal path with AC coupling at output ports 182.).

Regarding claims 4 and 13, the system of Claim 3 and the device of claim 12, respectively, wherein a third port connector defines a fifth path representing an output differential signal and a sixth path representing an input differential signal (See [Regev, Fig. 1] those input differential path and output differential path below 106 port and 184 port, respectively.).

Regarding claims 5 and 14, the system of claim 4 and the device of Claim 13, respectively, wherein a fourth port defines a seventh path representing 

Regarding claim 7, the system of Claim 1, wherein each of the plurality of ports are adapted to connect an SFP device ([0042] “The pluggable transceivers 122.sub.1-122.sub.5 are explicitly shown to include programmable test modules 123.sub.1-123.sub.4, which are generally referred to herein as the test modules or logics 123, and which, according to the present disclosure, may implement various combinations of Layer 2, Layer 3 and higher network layer test functions internally to the transceiver. The transceivers 122 can be SFPs, XFPs, SFP+, CFPs, QSFPs or any other format of pluggable transceiver”).

Regarding claim 9, the system of Claim 1, wherein the circuitry is adapted to provide at least one of service monitoring, service protection switching, redundancy, on- demand service, security, testing, troubleshooting and service upgrades ([0042] “within the transceivers 122, more networking test functions such as monitoring and testing of selected network services can be added directly at the interfaces of any network element that receives pluggable transceivers.”).

Regarding claim 15, the device of Claim 10, wherein each of the plurality of ports port are SFP ports ([0042] “The pluggable transceivers 122.sub.1-122.sub.5 are explicitly shown to include programmable test modules 123.sub.1-123.sub.4, which are generally referred to herein as the test modules or logics 123, and which, according to 

Regarding claim 16, the device of Claim 10, wherein the circuitry comprises a plurality of input differential amplifiers ([Regev, Fig. 1] 124 “receiver”, and [Regev, Fig. 2-3 and Fig. 5-7]  for examples of a differential amplifier), a plurality of multiplexer switchers ([Regev, Fig. 1] 144 and [0034] “A crossbar switching device as exemplified by the illustrated crossbar switching device 144 includes a plurality of input ports and a corresponding plurality of output ports.”) or resistive dividers, and a plurality output differential amplifiers ([Regev, Fig. 1] 158 “Driver”, and [Regev, Fig. 2-3 and Fig. 5-7] for examples of a differential amplifier).

Regarding claim 19, the device of claim 10, wherein the device is one of monitoring equipment ([0042] “By adding logic arrays such as either FPGA or ASIC, or a suitably small microprocessor, within the transceivers 122, more networking test functions such as monitoring and testing of selected network services can be added directly”), a network interface device, a router and an Ethernet switch (These alternatives are not examined.).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Coomber et al. (US 2014/0016479, “Coomber”) in view of Regev (US 2007/0086792) and further in view of Loebig et al. (US 2016/0098336, “Loebig”).
Examiner’s note: in what follows, references are drawn to Coomber unless otherwise mentioned.
Regarding claims 6 and 17, it is noted that while disclosing pluggable transceivers, Coomber does not specifically describe about retimers. It, however, had been known in the art at the time of instant application as shown by Loebig as follows; 
the circuitry of Claim 1 and the device of claim 16, respectively, further comprising a plurality of retimers ([0025 and Fig. 1B] “As illustrated in FIG. 1B, each port 118 and associated retimer 122 may be included in an input/output extension module (IOXM) 126.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective date of the instant application to modify Coomber’s features by using the features of Loebig in order to have a better device such that “a retimer (or signal conditioner) is often employed to improve signal strength or quality and provide better communications.” [Loebig, 0003].

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Coomber et al. (US 2014/0016479, “Coomber”) in view of Regev (US 2007/0086792) and further in view of Baxter (US 7636802).
Examiner’s note: in what follows, references are drawn to Coomber unless otherwise mentioned.
Regarding claim 8, it is noted that while disclosing pluggable transceivers, Coomber does not specifically describe about media independent. It, however, had been known in the art before the effective date of instant application as shown by Baxer as follows; 
the circuitry of Claim 1, wherein the circuitry is media independent ([Baxer, Col. 9; lines 5-6] “an Ethernet port such as a media independent interface (MII) port for 10 Mbit Ethernet”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective date of the instant application to modify Coomber's features by using the features of Baxter in order to have a better device such that “a method for transferring communication data through one or more pins of a programmable logic device (PLD).” [Baxter, Col.1; lines 65-67].

Claims 18 rejected under 35 U.S.C. 103 as being unpatentable over Coomber et al. (US 2014/0016479, “Coomber”) in view of Regev (US 2007/0086792) and further in view of Shambroom (US 5368041).
Examiner’s note: in what follows, references are drawn to Coomber unless otherwise mentioned.
Regarding claim 18, it is noted that while disclosing pluggable transceivers, Coomber does not specifically describe about other components such as timing LED indicators. It, however, had been known in the art as shown by Shambroom as follows;
the device of Claim 10, further comprising a processor ([Shambroom, Col. 3; lines 25-26 and Fig. 2] “Referring to FIG. 2, the motherboard 16 of the processor 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective date of the instant application to modify Coomber’s features by using the features of Shambroom in order to have a better device such that “utilizes a portable data acquisition module and a substantially stationary processing module.” [Shambroom, Col. 1; lines 57-59].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/HARRY H KIM/           Examiner, Art Unit 2411